Citation Nr: 0718587	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-34 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than April 9, 1999, 
for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted entitlement to 
TDIU, effective April 9, 1999.  

The veteran testified at a Central Office hearing before the 
undersigned in June 2006.  A transcript of that hearing is 
associated with the claims file.  

During the June 2006 hearing, the veteran raised the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy.  
See June 2006 hearing transcript, pages 8-9.  This issue is 
referred to the RO for adjudication.  

The Board notes that in August 2006, the veteran submitted 
additional evidence in support of his claim, along with a 
waiver of RO consideration of such evidence.  38 C.F.R. § 
20.1304(c) (2006).


FINDINGS OF FACT

1.  On April 9, 1999, the RO received the veteran's claim for 
various increased ratings.

2.  The RO subsequently granted a TDIU rating effective from 
April 9, 1999.

3.  Prior to April 9, 1999, the veteran did not meet the 
schedular criteria for TDIU, nor was it factually 
ascertainable that his service-connected disabilities 
rendered him unemployable.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 1999 
for an award of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

In this case, VA has provided notice addressing the 
notification requirements of the VCAA by means of letters in 
September 2003 and December 2003.  The December 2003 letter 
informed the veteran what the evidence must show for him to 
be entitled to an earlier effective date for TDIU.  Both 
letters informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and the letter used language that essentially 
requested the veteran provide any information or evidence in 
his possession that pertained to such a claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  In regard 
to the present claim for an earlier effective date for an 
increased rating, the Board finds that the veteran is not 
prejudiced by a decision at this time, particularly in view 
of the Board's decision to deny this claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As noted in the Introduction, the 
veteran testified in support of his claim in June 2006.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).






Pertinent Law and Regulations

TDIU

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2006).  The regulations further provide 
that if there is only one such disability, it must be rated 
at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2006).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

Analysis

In August 1977, service connection was granted for fracture 
of the left olecranon process (left elbow disability) and 
appendectomy scar, each evaluated as noncompensably disabling 
from August 1, 1977.  

In January 1978, service connection was granted for 
migraines, evaluated as 30 percent disabling from August 1, 
1977.  

In November 1990, the disability rating for left elbow 
disability was increased to 20 percent effective June 4, 
1990.  

In a VA Form 21-4138 (Statement in Support of Claim) dated 
June 28, 1996 and received in July 1996, the veteran sought 
an increased rating for various disabilities.  He indicated 
that the service-connected headaches caused him to lose time 
from work.  

In January 1997, the veteran's service connection and 
increased rating claims were denied.  After proper notice of 
the rating decision, he did not file an appeal.  Therefore, 
the January 1997 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

On April 9, 1999, the veteran filed a claim for increased 
ratings for migraines and left elbow disability.  

In March 2002, the disability rating for migraines was 
increased to 50 percent effective April 9, 1999.  

In July 2002, service connection was granted for left ulnar 
neuropathy, evaluated as 20 percent disabling from April 9, 
1999.  

In September 2002, the RO granted TDIU effective April 9, 
1999.  

The veteran contends that the effective date of the TDIU 
award should be June 28, 1996, the date of his increased 
rating claim.  See VA Form 2104138, dated in March 2003.  

Initially, the Board notes that the RO's assignment of April 
9, 1999, as the effective date for a TDIU was predicated on 
the fact that in the March 2002 rating decision, it increased 
the disability rating for the veteran's migraines to 50 
percent with the same effective date.  As such, when the 
claim for an earlier effective date for a TDIU is considered 
on a schedular basis pursuant to 38 C.F.R. § 4.16(a), the 
veteran is precluded from an earlier effective date as a 
matter of law.  It is noted that before April 9, 1999, the 
veteran was only in receipt of a 30 percent rating for 
migraines, a 20 percent rating for left elbow disability and 
a noncompensable rating for appendectomy scar.  The veteran 
did not meet the percentage requirements under 38 C.F.R. § 
4.16(a) (two service-connected disabilities with one 
disability rated at 40 percent or more) until April 9, 1999, 
when his migraine disability was increased to 50 percent.

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the claim and 
whether it is factually ascertainable that the veteran was 
entitled to TDIU within one year prior to the date the claim 
was received.

The evidence reflects that the increased rating claim 
received on April 9, 1999, was also accepted by the RO as a 
claim for TDIU.  The evidence does not indicate that another 
claim, either formal or informal, for TDIU was received prior 
to that date.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  Upon review, the Board finds that the 
veteran's June 1996 increased rating claim does not 
constitute a claim for TDIU.  While the veteran indicated in 
that claim that he had lost time at work due to a service-
connected disability (migraines) he did not suggest, or even 
insinuate, that he was unemployable.  Therefore, the 
correspondence does not establish an intent on the part of 
the veteran to seek a TDIU.  See 38 C.F.R. § 3.1(p); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  As such, the June 1996 
correspondence cannot be accepted as a claim for TDIU.  

In the absence of any claim for TDIU other than that received 
on April 9, 1999, the question that must accordingly be 
answered is whether the evidence demonstrates entitlement to 
TDIU within the one year period prior to the date of receipt 
of that claim.  See 38 C.F.R. § 3.400(o).  

This query must be answered in the negative.  In this case, 
the claims file contains no medical evidence dated in the 
year prior to April 9, 1999, showing that the veteran was 
found to be unemployable due to service-connected disability.  
The Board acknowledges the March 2003 statement from Dr. 
M.B., which the veteran has submitted to show that he was 
unemployable back to June 1996, however, while Dr. M.B. 
indicates that the veteran is permanently disabled due to 
various disabilities (including the service-connected 
migraines) he does not state when such disability began.  In 
this regard, the Board notes that in a June 1996 statement 
Dr. M.B. reported that the veteran was "significantly 
disabled" due narcolepsy, a nonservice-connected disability.  
Although this letter also included a diagnosis of headaches, 
it clearly attributes the veteran's impairment to his 
sleepiness.

As explained in the law and regulations section above, the 
effective date of a TDIU award is the earliest date that it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2006).  In this case, 
it was not factually ascertainable that the veteran became 
unemployable due to service-connected disability prior to 
April 9, 1999.  

In summary, based upon a review of the evidence on file, and 
for reasons and bases expressed above, the Board finds that 
the currently assigned effective date of April 9, 1999 is the 
earliest effective date assignable for TDIU.  The appeal is 
therefore denied.


ORDER

Entitlement to an effective date earlier than April 9, 1999 
for the grant of TDIU is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


